DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 5/21/21 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the remarks that the oil box 9 (collecting sump) of Wang, “is a rectangular or square-shaped box that is attached to the bottom of the casing 3. The [collecting sump] 9 does not have an elongated shape that extends in an axial direction along the longitudinal axis of the casing 3.”
The Examiner respectfully disagrees, because an elongated shape, by definition, is a shape that is long in relation to its width.  Therefore, as described by the Applicant above, Wang’s oil box 9 (collecting sump) has a rectangular shape which has an elongated shape that is long in relation to its width that extends in an axial direction along the longitudinal axis of the casing as now claimed by independent claim 1.
Drawings
Therefore, the “further collecting sump” of claim 10; the “lubricant pump,” “inlet of the downwind bearing,” and “inlet of the upwind bearing” of claim 11; and the “passive filter” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vettese (US 2012/0328440), in view of Wang (CN 205780749 U).
	Regarding claim 1, Vettese discloses a bearing arrangement for a wind turbine (Para. 0001) comprising: 
a bearing housing (104 of Figures); 
a drive shaft (300 of Figures) arranged within the bearing housing in an axial direction along a longitudinal axis of the bearing housing; 
a downwind bearing (308 of Figures); 
an upwind bearing (304 of Figures), wherein the downwind bearing and the upwind bearing are arranged between the bearing housing and the drive shaft (see Figures); 
a drain outlet (Para. 0017; 320 of Figures) arranged in a bottom part of the bearing housing, the bottom part of the bearing housing being located underneath the drive shaft in a direction of gravity and that at least one inner side of the bottom part of the bearing housing is arranged so as to form a funnel (104 is concave), wherein the drain outlet is an opening of the funnel.
Vettese does not disclose a collecting sump is arranged underneath the drain outlet (Para. 0017; 320 of Figures), wherein the collecting sump has an elongated shape that extends in an axial direction along the longitudinal axis of the bearing housing (104 of Figures).
Wang discloses a collecting sump (9 of Figures) is arranged underneath the drain outlet (10 of Figures), wherein the collecting sump has an elongated shape that extends in an axial direction along the longitudinal axis of the bearing housing (3 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a collecting sump arranged underneath the drain outlet on the bottom of the bearing housing in the apparatus of Vettese, as taught by Wang, in order to solve the problem of incomplete cleaning of the gear box, and greatly improve the service life of the gear box and the lubricating oil [Wang: Para. 0008].
Regarding claim 2, Vettese discloses wherein at least one of the at least one inner side of the bottom part is provided with at least one slope (inner side of 104 is concave), wherein the at least one slope is arranged at an angle to a line perpendicular to the direction of gravity (see Figures 1-3).
Regarding claim 3, Vettese discloses wherein at least one slope of the at least one slope (see Figures 1-3) extends from the drain outlet (Para. 0017; 320 of Figures) in an axial direction along the longitudinal axis of the bearing housing (104 of Figures) to the downwind bearing (308 of Figures) and/or at least one slope of the at least one slope extends from the drain outlet in an axial direction along the longitudinal axis of the bearing housing to the upwind bearing (304 of Figures).
Regarding claim 4, Vettese discloses wherein at least one slope of the at least one slope (see Figures 1-3) extends from the drain outlet (Para. 0017; 320 of Figures) in a direction transverse to an axial direction along the longitudinal axis.
Regarding claim 5, Vettese discloses wherein the funnel has a concave shape or a substantially concave shape (104 is concave).
Regarding claim 6, Vettese discloses wherein the drain outlet (Para. 0017; 320 of Figures) is located closer to a center of the bottom part of the bearing housing (104 of Figures) in an axial direction along the longitudinal axis of the bearing housing than to the downwind bearing (308 of Figures) and the upwind bearing (304 of Figures) and/or the drain outlet (Para. 0017; 320 of Figures) is located closer to the center of the bottom part of the bearing housing (104 of Figures) in a direction perpendicular to an axial direction along the longitudinal axis of the bearing housing than to ends of the bottom part of the bearing housing located opposite to each other in the perpendicular direction.
Regarding claim 8, Vettese discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the collecting sump is a separate part attached to the bottom part of the bearing housing (104 of Figures).
Wang discloses wherein the collecting sump (9 of Figures) is a separate part attached to the bottom part of the bearing housing (3 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a collecting sump a separate part attached underneath the drain outlet on the bottom of the bearing housing in the apparatus of Vettese, as taught by Wang, in order to solve the problem of incomplete cleaning of the gear box, and greatly improve the service life of the gear box and the lubricating oil [Wang: Para. 0008].
Regarding claim 11, Vettese discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the collecting sump includes a drain 
Wang discloses wherein the collecting sump (9 of Figures) includes a drain opening corresponding in size and location to the drain outlet of the bearing housing (3 of Figures), the drain opening configured to be fluidically connected to a lubricant pump (Para. 0006) and to an inlet of the downwind bearing (7 of Figures) and/or an inlet of the upwind bearing (5 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a lubricant pump fluidically connected to the collecting sump in the apparatus of Vettese, as taught by Wang, because this is a well-known method in the art of replacing and emptying lubricating oil [Wang: Para. 0006].
Regarding claim 12, Vettese discloses all of the elements of the current invention as mentioned above, however does not disclose wherein a passive filter is arranged after the drain outlet (Para. 0017; 320 of Figures).
Wang discloses wherein a passive filter (Para. 0005) is arranged after the drain outlet (10 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a passive filter arranged after the drain outlet in the apparatus of Vettese, as taught by Wang, to filter any gear meshing wear particles, lubricating oil aging decomposition deposits and other pollutants well-known in the art [Wang: Para. 0005].
Regarding claim 13, Vettese discloses a wind turbine (Para. 0020) comprising the bearing arrangement according to claim 1, 
the wind turbine further comprising a rotor (Para. 0020) operatively connected to drive the drive shaft (300 of Figures) and a generator (Para. 0020) operatively connected to be driven by the drive shaft.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vettese (US 2012/0328440), in view of Wang (CN 205780749 U) as applied to claim 1 above, and further in view of Tang (CN 108331909 A).
Regarding claim 10, Vettese discloses wherein all of the elements of the current invention as mentioned above, however does not disclose wherein a further collecting sump is arranged underneath the collecting sump.
Tang discloses wherein a further collecting sump (11 of Figures) is arranged underneath the collecting sump (10 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a further collecting sump arranged under a collecting sump in the apparatus of Vettese, as taught by Tang, to reduce the loss of lubricating oil [Tang: Para. 0032].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Charles Reid Jr./Primary Examiner, Art Unit 2832